422 F.2d 620
UNITED STATES of America, Appellee,v.Arthur Lynn PALMER, Appellant.
No. 12877.
United States Court of Appeals, Fourth Circuit.
March 11, 1970.

J. Wiley Brown, Court-appointed counsel, Greenville, S. C., on brief, for appellant.
Joseph O. Rogers, Jr., U. S. Atty., and James D. McCoy, III, Asst. U. S. Atty., on brief, for appellee.
Before HAYNSWORTH, Chief Judge, and BOREMAN and WINTER, Circuit Judges.
PER CURIAM:


1
The defendant was convicted of the interstate transportation of a stolen motor vehicle upon evidence that the vehicle had been stolen in New York, that the defendant had driven it to Greer, South Carolina, where he attempted to sell it for half its wholesale value, that an attempt had been made to alter the serial number, and that the defendant had claimed that he had purchased the car from a person, who, upon investigation, turned out to be fictitious.


2
In this appeal the defendant challenges the sufficiency of the evidence to convict. Clearly, there was much more than the minimum necessary to take such a case to the jury. The appeal is quite fruitless and oral argument is unnecessary. The conviction is summarily affirmed.


3
Affirmed.